United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3044
                      ___________________________

                               Rodney F. Jackson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

           Scott Green; Kathleen Petrie; Keith Petrie; KPTOO, Inc.

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the Northern District of Iowa - Sioux City
                               ____________

                          Submitted: April 16, 2013
                            Filed: April 24, 2013
                                [Unpublished]
                               ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Rodney Jackson appeals the district court’s1 adverse grant of summary
judgment in his employment action. Jackson, an African American, asserted that
defendants retaliated against him and terminated his employment in violation of Title
VII. After careful consideration, we hold that summary judgment was proper. See
Glascock v. Linn Cnty. Emergency Med., PC, 698 F.3d 695, 697 (8th Cir. 2012) (de
novo standard of review). First, we conclude that the retaliation claim failed, as
Jackson did not show that he engaged in protected activity: although his work hours
were reduced after he reported harassment by coworkers who were white, the record
does not reflect that he communicated to his superiors facts indicating the harassment
was race based. See Guimaraes v. SuperValu, Inc., 674 F.3d 962, 978 (8th Cir. 2012)
(prima facie case of Title VII retaliation requires showing that plaintiff engaged in
protected activity and suffered adverse employment action that was causally linked
to the protected activity; to be protected activity, plaintiff’s complaint to employer
must include sufficient facts to raise inference of, for example, race discrimination).

       Second, even if Jackson asserted a prima facie case on his race-discrimination
claim, see Twymon v. Wells Fargo & Co., 462 F.3d 925, 934-35 (8th Cir. 2006)
(describing framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)),
defendants proffered a legitimate, nondiscriminatory reason for Jackson’s discharge:
his manager believed he had abandoned his job when he did not show up at work as
she expected and did not call for almost a month, see Jones v. United Parcel Serv.,
Inc., 461 F.3d 982, 991-92 (8th Cir. 2006) (job abandonment is legitimate reason for
terminating employee). We conclude that the evidence, when taken in the light most
favorable to Jackson, reveals no triable issue of fact as to whether the proffered
reason was a pretext for race discrimination. See Twymon, 462 F.3d at 935 (to show




      1
      The Honorable Leonard T. Strand, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
pretext, plaintiff must both discredit employer’s proffered reason for termination and
show circumstances permitting reasonable inference that real reason was race).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny Jackson’s pending motion.
                    ______________________________




                                         -3-